Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/2/2022 has been entered.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jorge Negron-Garcia (Reg. No. 66618) on 8/12/2022.

The application has been amended as follows:

1.	(Currently Amended) A power distribution method performed by a base station, in a wireless communication system, the method comprising:
determining an operation period including one or more transmission time intervals (TTIs);
identifying one or more first cells, in which uplink transmission is to be performed within the operation period, among a first cell group of multiple cell groups configured to a terminal;
identifying one or more second cells, in which uplink transmission is to be performed within the operation period, among a second cell group of the multiple cell groups configured to the terminal;
performing a power distribution of the multiple cell groups; and
transmitting, to the terminal, uplink resource allocation information according to a result of the power distribution,
wherein the one or more first cells are identified by the base station and the one or more second cells are identified by exchanging cell group information with another base station, 
wherein the performing of the power distribution comprises:
allocating, preferentially, power to the first cell group including the identified one or more first cells and the second cell group including the identified one or more second cells; and
allocating, remaining power to the multiple cell groups excluding the first cell group and the second cell group 
wherein the uplink transmission of the one or more first cells and the uplink transmission of the one or more second cells comprises physical uplink control channel (PUCCH) transmission or physical uplink shared channel (PUSCH) transmission, and a cell group performing physical uplink control channel (PUCCH) transmission has a higher priority than a cell group performing physical uplink shared channel (PUSCH) transmission between the first cell group and the second cell group, and 
wherein priorities group  group

2.	(Canceled).

3.	(Previously Presented) The method of claim 1, wherein the allocating of the power to the first cell group and the second cell group is performed based on a timing advance of each cell in the identified one or more first cells and the identified one or more second cells.

4.	(Previously Presented) The method of claim 1, wherein a distribution power ratio between the first cell group and the second cell group is determined based on a number of the identified one or more first cells and a number of the identified one or more second cells.

5.-7.	(Canceled)

8.	(Previously Presented) The method of claim 1, 
wherein a distribution power ratio between the first cell group and the second cell group is determined based on an uplink data size of the first cell group and an uplink data size of the second cell group.

9.-10.	(Canceled) 

11.	(Currently Amended) A power distribution apparatus of a base station in a wireless communication system, the power distribution apparatus comprising:
at least one transceiver; and
at least one processor,
wherein the at least one processor is configured to:
determine an operation period including one or more transmission time intervals (TTIs),
identify one or more first cells, in which uplink transmission is to be performed within the operation period, among a first cell group of multiple cell groups configured to a terminal,
identify one or more second cells, in which uplink transmission is to be performed within the operation period, among a second cell group of the multiple cell groups configured to the terminal,
perform a power distribution of the multiple cell groups, and
control the at least one transceiver to transmit, to the terminal, uplink resource allocation information according to a result of the power distribution,
wherein the one or more first cells are identified by the base station and the one or more second cells are identified by exchanging cell group information with another base station,
wherein the at least one processor is further configured to:
allocate, preferentially, power to the first cell group including the identified one or more first cells and the second cell group including the identified one or more second cells, and
allocate, remaining power to the multiple cell groups excluding the first cell group and the second cell group
wherein the uplink transmission of the one or more first cells and the uplink transmission of the one or more second cells comprises physical uplink control channel (PUCCH) transmission or physical uplink shared channel (PUSCH) transmission, and a cell group performing physical uplink control channel (PUCCH) transmission has a higher priority than a cell group performing physical uplink shared channel (PUSCH) transmission between the first cell group and the second cell group, and
wherein priorities  group group

12.	(Canceled) 

13.	(Previously Presented) The power distribution apparatus of claim 11, wherein the at least one processor is configured to allocate of the power to the first cell group and the second cell group based on a timing advance of each cell in the identified one or more first cells and the identified one or more second cells.

14.	(Previously Presented) The power distribution apparatus of claim 11, wherein a distribution power ratio between the first cell group and the second cell group is determined based on a number of the identified one or more first cells and a number of the identified one or more second cells.

15.-17.		(Canceled) 

18.	(Previously Presented) The power distribution apparatus of claim 11, 
wherein a distribution power ratio between the first cell group and the second cell group is determined based on an uplink data size of the first cell group and an uplink data size of the second cell group.

19.-20.		(Canceled)


End of amendment. 

Allowable Subject Matter
Claims 1, 3-4, 8, 11, 13-14 and 18 are allowed. 

The following is an examiner’s statement of reasons for allowance: Regarding claim 1 as amended, recites a power distribution method performed by a base station, in a wireless communication system, the method comprising: 
determining an operation period including one or more transmission time intervals (TTIs);
identifying one or more first cells, in which uplink transmission is to be performed within the operation period, among a first cell group of multiple cell groups configured to a terminal;
identifying one or more second cells, in which uplink transmission is to be performed within the operation period, among a second cell group of the multiple cell groups configured to the terminal;
performing a power distribution of the multiple cell groups; and
transmitting, to the terminal, uplink resource allocation information according to a result of the power distribution,
wherein the one or more first cells are identified by the base station and the one or more second cells are identified by exchanging cell group information with another base station, 
wherein the performing of the power distribution comprises:
allocating, preferentially, power to the first cell group including the identified one or more first cells and the second cell group including the identified one or more second cells; and
allocating, remaining power to the multiple cell groups excluding the first cell group and the second cell group, 
wherein the uplink transmission of the one or more first cells and the uplink transmission of the one or more second cells comprises physical uplink control channel (PUCCH) transmission or physical uplink shared channel (PUSCH) transmission, and a cell group performing physical uplink control channel (PUCCH) transmission has a higher priority than a cell group performing physical uplink shared channel (PUSCH) transmission between the first cell group and the second cell group, and 
wherein priorities among the multiple cell groups excluding the first cell group and the second cell group are determined based on a priority of each cell included in the multiple cell groups excluding the first cell group and the second cell group, and the priority of each cell is determined based on at least one of a type of information, a channel quality or a type of communication service.

The applicant’s remark regarding prior arts on record Vajapeyam and Ouchi not teaching the amended claim limitations (page 9-10) have been fully considered and are persuasive. 

Further search on prior art and prior arts on record fail to teach the above mentioned claim limitations along with all other limitations as recited in claim 1, thus claim 1 is allowed. Independent claim 11 recites similar allowable subject matter, thus allowed for the same reasons. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RINA C PANCHOLI whose telephone number is (571)272-2679.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RINA C PANCHOLI/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        8/16/2022